DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 26, 2022 for application number 16/445,575. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 02, 2019 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claim 1 is pending in this application.
Claim 1 is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the limitation “…a third male quick disconnect coupling 44 on said manifold…” renders the claim undefined because is not clear what the term “44” means.
However, inspection of the Present Application Written Specification and Drawings reveals that said term “44” is just a typo and not any limitation intended to defined the scope of the present application.
Accordingly, to advance prosecution, the Examiner will read and interpret said limitation as “…a third male quick disconnect coupling on said manifold…”.

Further on, regarding claim 1, the terms “a convenient location” and “convenient user access” in the limitation “…said overhead motor driven gearbox including a plurality of piping connections to a manifold located at a convenient location for convenient user access…” renders the claim undefined because said terms are relative terminology that fails to set the boundary as to what is Applicant’s invention. Both, the Written Specification and the Drawings, does not provide any guidance as to what said terms refer (Specification Page 8, Lines 11-13, only provide “convenient height” which again is a relative term and in no way set the boundary as to what Applicant regards as their invention). 
To advance prosecution, said limitations will be read and interpreted by the Examiner as “…said overhead motor driven gearbox including a plurality of piping connections to a manifold located at a location for user access…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over (Reedy – US 3,954,611 A), in view of (Cable – US 3,810,487 A), further in view of (Carlson – US 2016/0369741 A1), further in view of (Jameson – US 9,605,506 B1).

Regarding claim 1, Reedy disclose:
A lubrication change system for power transmission equipment comprising:
an overhead motor driven gearbox (gearbox 16: Fig. 1); 
said overhead motor driven gearbox (16) including a plurality of piping connections (pipe connections of hoses 18, 20) to a manifold located at a location for user access, and an oil change trailer (trailer 13) having hose reels with hoses (hoses 18, 20), a fresh oil container (clean oil tank 50) and a fresh oil pump (pump 34), a waste oil container (dirty oil tank 48) and a waste oil pump (pump 28) connecting to said manifold, and a generator (electrical power supply 32); 
said gearbox (16) having a drain hole formed therein, said gearbox having an oil fill hole formed therein, a first pipe connecting said oil fill hole to a first male quick disconnect coupling mounted on said manifold, a second pipe connecting said drain hole to a second male quick disconnect coupling on said manifold; and 
said oil change trailer (13) including a first hose reel (reel of hose 18), a second hose reel (reel of hose 20), a first hose having a first female quick disconnect coupling at a first free end and a second free end connecting to said first hose reel, said first hose reel connected to an output of said fresh oil pump, said fresh oil pump drawing fresh oil from a fresh oil container, a second hose having a second female quick disconnect coupling at a first free end and a second free end connecting to said second hose reel, said second hose reel is then connected to a first two position-three way sampling valve, said first two position-three way sampling valve capable of sending waste oil into an oil sampling container in a first selected position and sending waste oil on to a waste oil filter when in a second selected position, oil from said filter flowing into an input of said waste oil pump (28) and on into a waste oil container (48).

But Reedy does not explicitly and/or specifically meet the following limitations: 
(A) said third hose reel connecting to a second two position-three way valve capable of selecting compressed air from a compressor in a first selected position or atmospheric air in a second selected position
(B) said first hose reel connecting to a flow totalizer/meter which is then connected to an output of said fresh oil pump
(C) said gearbox having an air vent hole formed therein and a third pipe connecting vent hole to a third male quick disconnect coupling on said manifold and said oil change trailer including a third hose reel
 (D) a 110 VAC generator

However, regarding limitation (A) above, Cable discloses that air pressure pumps are mounted atop the tanks being operable by the pressurized air provided by the air compressor to force the contents of the tanks out through the hoses of the hose assemblies.  A waste oil receiver may be positioned under the vehicle being lubricated to receive waste oil and is connected to a suction hose which conveys the waste oil back to a storage tank within the truck.  Another suction hose is provided to allow use of the customer's oil in lieu of the oil stored in the truck.  Power outlets and a desk are mounted to the rear doors of the truck (Cable Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lubrication change system of Reedy incorporating an air compressor as taught by Cable to force the contents of the tanks out through the hoses of the hose assemblies.

Further on, regarding limitation (B) above, Cable discloses oil meters 100 connected to pipes 98 and 99 within the truck at a suitable location to allow for the measurement of the oil withdrawn from the storage tanks (Cable Column 5, Lines 35-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lubrication change system of Reedy incorporating oil meters as taught by Cable to allow for the measurement of the oil withdrawn from the storage tanks.

Still further, regarding limitation (C) above, Carlson discloses engine block 802 includes a primary vent 821 and a secondary vent 823.  The primary vent 821 and secondary vent 823 are configured to vent the exhaust push rod tube 817 and the intake push rod tube 819, equalizing pressure between the cylinder head 810 and engine block 802, thereby facilitating the draining of oil through the drain opening 870, as described above.  The secondary vent 823 equalizes the pressure between the cylinder head 810 and the engine block 802 during times when the exhaust push rod tube 817 is filled with oil (Carlson [0117]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lubrication change system of Reedy in view of Cable incorporating a vent hole as taught by Carlson to remove air from the oil and avoid contamination of the oil that can affect the performance of the lubrication system and equalize pressures.

Still further, regarding limitation (D) above, Jameson discloses that power to the unit may be provided by solar panel or by low voltage (110 volt) alternative current sources. FIG. 6 shows a close-up view of a power supply which may be utilized with embodiments of the present invention, which has an input voltage of 110 VAC and a 12 VDC output voltage for powering the pump (Jameson Column 3, Lines 10-20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lubrication change system of Reedy in view of Cable and Carlson further incorporating 110 VAC power sources as taught by Jameson for powering the pump and controls.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747